PER CURIAM.
Gary Hoffart appealed from a summary judgment entered in county court denying Hoffart’s petition to probate a codicil to the will of Joseph Voeller, entered on a “Motion for Summary Judgment on Petition for Probate of a Codicil,” filed by Voeller’s children. Distribution of the estate has not been approved; discharge of the personal representative is not final; no Rule 54(b), NDRCivP, certification has been made. The judgment is a partial summary judgment; it is not final, and it is not appealable. Central Power Elec. Co-op v. C-K, Inc., 512 N.W.2d 711 (N.D.1994); Matter of Estate ofStarcher, 447 N.W.2d 293 (N.D.1989); Matter of Estate of Erickson, 368 N.W.2d 525 (N.D.1985); Cf. Meyer v. City of Dickinson, 397 N.W.2d 460 (N.D.1986).
The appeal is dismissed.
VANDE WALLE, C.J., and SANDSTROM, NEUMANN, LEVINE and MESCHKE, JJ., concur.